             Case 2:20-cr-00134-JAM Document 121 Filed 03/29/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   DAVID LIM
 6 Trial Attorney
   National Security Division
 7

 8 Attorneys for Plaintiff/Respondent
   United States of America
 9

10                               IN THE UNITED STATES DISTRICT COURT

11                                   EASTERN DISTRICT OF CALIFORNIA

12

13   UNITED STATES OF AMERICA,                         CASE NO. 2:20-CR-00134 JAM
14                              Plaintiff,             GOVERNMENT’S MOTION AND ORDER FOR
                                                       EXTENSION OF TIME TO RESPOND TO
15                         v.                          DEFENDANT’S MOTIONS FOR DISCOVERY
16   TANG JUAN (AKA JUAN TANG),                        (ECF 117) AND BILL OF PARTICULARS (ECF
                                                       118)
17                              Defendant.
18

19          The United States of America, by and through its counsel, Phillip A. Talbert, Acting United

20 States Attorney, and Heiko P. Coppola, Assistant United States Attorney, hereby requests an extension
21 until April 5, 2021, in which to file its response to defendant Tang Juan’s motions for discovery (ECF

22 117) and bill of particulars (ECF 118). This motion is based on the attached declaration of Assistant

23 United States Attorney Heiko P. Coppola.

24   Dated: March 26, 2021                                PHILLIP A. TALBERT
                                                          United States Attorney
25

26                                                   By: /s/ Heiko P. Coppola
                                                         HEIKO P. COPPOLA
27                                                       Assistant United States Attorney
28


      GOVERNMENT’S MOTION FOR EXTENSION OF TIME
      AND ORDER
              Case 2:20-cr-00134-JAM Document 121 Filed 03/29/21 Page 2 of 3

 1                                               DECLARATION

 2          I, Heiko P. Coppola, declare as follows:

 3          1.       I am an Assistant United States Attorney for the Eastern District of California assigned to

 4 this matter and I am familiar with the facts described below.

 5          2.       On March 22, 2021, defendant Tang Juan (“defendant”) filed separate motions for

 6 discovery and a bill of particulars. (ECF 117 and 118). A hearing on those motions is currently set for

 7 April 19, 2021.

 8          3.       Pursuant to EDCA Local Rule 430.1(d), the United States has seven (7) days within

 9 which to file its response/opposition. The government’s responses/oppositions are presently due on

10 March 26, 2021.

11          4.       Given the nature of issues raised by defendant in both motions, the necessary legal

12 research, and my current workload and duties at the U.S Attorney’s Office, I am not able to meet the

13 current deadline to file responses/oppositions. To that extent, I am requesting that this Court grant an

14 extension until April 5, 2021 for the United States to file its responses/oppositions to defendant’s

15 motions for discovery and a bill of particulars.

16          5.       Defense counsel does not object to the government’s requested extension because it does

17 not materially impact the current April 19, 2021 hearing date.

18          I declare under the penalty of perjury that the foregoing is true and correct to the best of my

19 knowledge, information, and belief.

20               Executed this 26th day of March 2020.

21
                                                            /s/ HEIKO P. COPPOLA
22                                                          HEIKO P. COPPOLA
                                                            Assistant United States Attorney
23

24

25

26

27

28


      GOVERNMENT’S MOTION FOR EXTENSION OF TIME
      AND ORDER
                Case 2:20-cr-00134-JAM Document 121 Filed 03/29/21 Page 3 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   DAVID LIM
 6 Trial Attorney
   National Security Division
 7

 8 Attorneys for Plaintiff/Respondent
   United States of America
 9

10                               IN THE UNITED STATES DISTRICT COURT

11                                   EASTERN DISTRICT OF CALIFORNIA

12

13   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00134 JAM
14                              Plaintiff,              ORDER FOR EXTENSION OF TIME TO
                                                        RESPOND TO DEFENDANT’S MOTIONS FOR
15                         v.                           DISCOVERY (ECF 117) AND BILL OF
16   TANG JUAN (AKA JUAN TANG),                         PARTICULARS (ECF 118)

17                              Defendant.
18

19          After consideration of the United States’ motion for an extension of time to respond to defendant
20
     Tang Juan’s motions for discovery (ECF 117) and a bill of particulars (ECF 118), it is HEREBY
21
     ORDERED that the United States shall file its responses/oppositions to both motions no later than April
22
     5, 2021.
23

24 Dated: March 29, 2021

25

26

27

28


      GOVERNMENT’S MOTION FOR EXTENSION OF TIME
      AND ORDER
